DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
Applicant’s submission filed on 01/07/2021 has been entered. Claims 1-8 and 10-20 are pending. Claim 9 has been canceled. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaksha Tomic on 02/25/2021.
The application has been amended as follows: 

IN THE CLAIMS:
1. 	(Currently Amended): A wound dressing (2) for wound treatment in a moist or moist/wet environment, comprising: 

a fibrous web-based suction-rinsing body (4) comprising a mixture of superabsorbent material which is incorporated in a distributed manner, cellulosic fibers and thermoplastic fibers, and wherein within the suction-rinsing body (4) there is a saline aqueous solution, and wherein the suction-rinsing (4) is surrounded by a cellulosic tissue layer and 

a cover (6) forming outer visual sides of the wound dressing, wherein the cover (6) comprises, on a wound-facing side of the wound dressing, a layer (9) comprising a textile planar material, wherein the layer (9) comprising the textile planar material has, on the wound-facing side, a coating (22), present on an outer side in a partial and structured manner and which acts atraumatically, and which has a degree of coverage of at most 70%, and wherein the cover (6) further comprises a fibrous nonwoven web layer (12) on a side of the wound dressing that faces away from the wound, wherein the fibrous nonwoven web layer forms an outer visual side of the wound dressing that faces away from the wound, and wherein a fluid-impermeable plastics film layer (16) is arranged on the wound-facing side of said fibrous nonwoven web layer (12), and wherein the fibrous nonwoven web layer (12), the plastics film layer (16), the suction-rinsing body (4) and the layer (9) composed of textile planar material are not joined to another in a planar manner, but are in contact with one another via planar sides in a loose and slidable manner, the fibrous nonwoven web layer (12), the plastics film layer (16), the suction-rinsing body (4) and 

10. 	(Currently Amended): The wound dressing of claim 1 wherein a surface weight of a fiber fraction of the suction-rinsing body (4) is 20-500 g/m2.

11. 	(Currently Amended): The wound dressing of claim 1 wherein a density of a fiber fraction of the suction-rinsing body (4) is 20-500 kg/m3.

13. 	(Currently Amended): The wound dressing of claim 1 wherein [[a]] the degree of coverage of the coating (22) which has been applied in a partial and structured manner and which acts atraumatically, is 20-70%.

16. 	(Currently Amended): The wound dressing of claim 1 wherein a surface weight of a fiber fraction of the fibrous web-based suction-rinsing body (4) is 30-100 g/m2 and in that the surface weight of the superabsorbent material within the fibrous web-based suction-rinsing body (4) is 50-100 g/m2 and in that a thickness of the wound dressing in a saline aqueous solution-applied state is 3-7 mm.

17. 	(Currently Amended): A method for producing wound dressings (2) of claim 1 comprising feeding [[a]] the fibrous nonwoven web layer (12), [[a]] the fluid-impermeable plastics film layer (16), the layer forming [[a]] the fibrous web-based suction-rinsing body (4) surrounded by the cellulosic tissue layer, and [[a]] the layer (9) composed of textile planar material as respectively continuous planar materials which are arranged on top of one another in the stated sequence of layers and in that the layers are joined to one another only along [[a]] the peripheral edge (18), and, at the same time, wherein the wound dressings (2) are singularized from the planar materials.

REASONS FOR ALLOWANCE
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest art drawn to Pochon (EP 0594034-B1) and Knill (WO 2011/141454 A1), fails to show or make obvious the claimed elements as set forth in independent claims 1 and 17 and the dependent claims 2-8, 10-16 and 18-20. 
The prior art fails to disclose or fairly suggest the fibrous non-woven web layer in combination with the other elements of the claims. Specifically, Pochon teaches a wound dressing with a knitted layer in place of this element, rather than a non-woven layer. As Pochon teaches the knitted fabric to be preferable for its plastic deformability, one of ordinary skill in the art would not be motivated to substitute this knitted fabric layer for a non-woven web layer. Alternatively, Knill teaches a nonwoven fabric layer, however, a water tight film is laminated over top of the article to act as a seal, and one of ordinary skill in the art would not be motivated to rearrange the layers of the dressing. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        02/25/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781